                                           Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 1 of 21




                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT
                                   6                                   NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8       DANIEL GONZALEZ, et al.,                           Case No. 19-cv-07423-JSC
                                   9                     Plaintiffs,
                                                                                              ORDER RE: DEFENDANTS’
                                  10              v.                                          MOTIONS TO DISMISS SECOND
                                                                                              AMENDED COMPLAINT
                                  11       GREGORY J. AHERN, et al.,
                                                                                              Re: Dkt. Nos. 51, 52
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiffs, current and former inmates from Santa Rita Jail, bring this Section 1983 putative
                                  15   class action alleging violation of their constitutional rights. Plaintiffs bring their claims against
                                  16   Alameda County, Alameda County Sheriff’s Office, Sheriff Gregory Ahearn, Tom Madigan as the
                                  17   Commander in Charge of Detention and Corrections, Captain Hesselein as the former Detention
                                  18   and Corrections Captain at Santa Rita Jail, Captain Luckett-Fahima as the current Detention and
                                  19   Corrections Captain at Santa Rita Jail, four individual Sheriff’s deputies, (collectively referred to
                                  20   hereafter as the “County Defendants”); Wellpath Management, Inc. (“Wellpath”), and Aramark
                                  21   Correctional Services LLC (“Aramark”). The County Defendants and Aramark have separately
                                  22   filed motions to dismiss Plaintiffs’ Second Amended Complaint under Federal Rule of Civil
                                  23   Procedure 12(b)(6).1 (Dkt. Nos. 51, 52.) Having considered the parties’ briefs, the Court
                                  24   concludes that oral argument is not necessary, see N.D. Cal. Civ. L.R. 7-1(b), the Court GRANTS
                                  25   IN PART and DENIES IN PART Defendants’ motions to dismiss as set forth below.
                                  26

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 8, 16, 17, 21, 22, 68.)
                                          Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 2 of 21




                                   1                                            BACKGROUND

                                   2          A. Second Amended Complaint Allegations

                                   3          Plaintiffs are current and former inmates at Santa Rita Jail (“the Jail”) who allege that they

                                   4   are subject to unlawful, inhumane, and unconstitutional treatment at the Jail. (Second Amended

                                   5   Complaint (“SAC”), Dkt. No. 50 at ¶ 6.) In particular, Plaintiffs identify the following conditions

                                   6   of confinement as giving rise to their claims: (1) inadequate and unsanitary food; (2) profiteering

                                   7   with respect to the commissary, tablets and visitation; (3) insufficient and inadequate sanitation;

                                   8   (4) inadequate medical care: (5) “punishment and deprivation” as evidence by enforced idleness,

                                   9   group punishment, grievance policy, lack of language services, and denial of attorney visits; and

                                  10   (6) disregarding for the safety and welfare of prisoners with respect to COVID-19. (Id.)

                                  11   Plaintiffs have identified two policies underlying their conditions of confinement claims: (1) “as

                                  12   publicly articulated by Sheriff Gregory AHEARN, is that Santa Rita’s Jail prisoners, including all
Northern District of California
 United States District Court




                                  13   pretrial prisoners, who are 85% of the prisoner population, are violent criminals, who have lied

                                  14   their entire lives, and not to be believed and despite the constitutional presumption of innocence,

                                  15   all prisoners, including pretrial detainees in its custody, are deserving of punishment and

                                  16   deprivations”; and (2) “a fiscal tightfisted, penny pinching attitude toward prisoner services, which

                                  17   results in greatly limited and reduced prisoner services provided by the jail and the flourishing and

                                  18   emphasis by the jail on fee based prisoner services.” (SAC at ¶ 3.)

                                  19          Plaintiffs bring eleven Section 1983 claims: (1) violation of their First Amendment rights;

                                  20   (2) violation of their Eighth Amendment rights based on inadequate medical care; (3) violation of

                                  21   their Fourteenth Amendment rights based on inadequate medical care; (4) violation of their Eighth

                                  22   Amendment rights based on inadequate and contaminated food; (5) violation of their Fourteenth

                                  23   Amendment rights based on inadequate and contaminated food; (6) violation of their Eighth

                                  24   Amendment rights based on inadequate sanitation; (7) violation of their Fourteenth Amendment

                                  25   rights based on inadequate sanitation; (8) violation of their Sixth Amendment right to counsel; (9)

                                  26   violation of their Fourteenth Amendment rights based “punishment and actions without

                                  27   penological justification”; (10) violation of Section VI of the Civil Rights Act of 1964 and

                                  28   Executive Order 13166; and (11) violation of their Fourteenth Amendment rights based on
                                                                                         2
                                           Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 3 of 21




                                   1   “profiteering resulting in deprivation and punishment.” (SAC at pp. 65-84.2)

                                   2          B. Procedural Background

                                   3          Plaintiffs initially filed this putative class action on November 12, 2019, but did not serve

                                   4   the defendants until after filing their amended complaint on May 7, 2020. (Dkt. Nos. 1, 12, 13,

                                   5   15.) On the same day Plaintiffs filed their amended complaint, they filed a motion for a temporary

                                   6   restraining order which the Court subsequently denied. (Dkt. Nos. 12, 41.) While the motion for

                                   7   a temporary restraining order was pending, the County Defendants, Wellpath, and Aramark each

                                   8   filed separate motions to dismiss which the Court granted in part and denied in part. (Dkt. Nos.

                                   9   18, 41, 34, 49.) The Court denied the motion as to Defendants’ exhaustion argument but found

                                  10   that Plaintiffs had failed to adequately allege their myriad constitutional claims challenging 20

                                  11   separate conditions of confinement at the Jail. Plaintiffs were granted leave to amend (except with

                                  12   respect to their Fifth Amendment claim). The Court specifically instructed Plaintiffs to separately
Northern District of California
 United States District Court




                                  13   state each claim, identify each defendant sued on each claim (and whether sued in individual or

                                  14   official capacities), as well as identify the constitutional provision at issue on each claim. (Dkt.

                                  15   No. 49 at 8-9.) Plaintiffs thereafter filed the now pending 87-page SAC which Defendants have

                                  16   again moved to dismiss. (Dkt. Nos. 50, 51, 52.)

                                  17                                              DISCUSSION

                                  18           The County Defendants, joined by WellPath, move to dismiss all of Plaintiffs’ conditions

                                  19   of confinement claims for failure to state a claim. Aramark separately moves to dismiss Plaintiffs’

                                  20   condition of confinement claims alleging that the food at the Jail violates their Eighth and

                                  21   Fourteenth Amendment rights.

                                  22          While Plaintiffs’ 87-page SAC contains greater detail regarding their factual allegations, it

                                  23   fails to cure many of the pleading defects from the prior version of the complaint. Plaintiffs plead

                                  24   each claim against nearly every defendant, but have failed to tether their claims to allegations of

                                  25   wrong-doing by each named defendant. In addition, Plaintiffs have failed to provide factual

                                  26   allegations supporting the breadth of the claims alleged. For these reasons and others set forth

                                  27
                                       2
                                  28     The paragraph numbers of the complaint are in places not sequential. The Court thus instead
                                       refers to the ECF page number cite here.
                                                                                       3
                                          Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 4 of 21




                                   1   below, Defendants’ motions to dismiss are granted in part and denied in part.

                                   2          A. Proper Defendants

                                   3          The Court’s Order required Plaintiffs to indicate for each claim whether the named

                                   4   defendants were sued in their official or individual capacity. (Dkt. No. 49 at 8.) Rather than doing

                                   5   so, Plaintiffs have pled each claim against nearly every defendant. In the section listing each

                                   6   defendant, however, Plaintiffs appear to limit their individual capacity claims to Defendants

                                   7   Hesselien (sued in his official and individual capacity), Deputy Ignot, and Deputy Joe—although

                                   8   they do not specify whether these defendants are named in their individual capacity for every

                                   9   claim or only particular claim(s). (SAC at ¶¶ 12-21.) The Court will address the adequacy of the

                                  10   allegations as to each defendant named in his individual capacity in the context of each claim for

                                  11   relief below.

                                  12          All the other individual defendants—Sheriff Ahern, Madigan, Luckett-Fahima, Waldura,
Northern District of California
 United States District Court




                                  13   and Diaz—are sued in their official capacity. (Id.) A § 1983 “official capacity suit against a

                                  14   municipal officer is equivalent to a suit against the entity.” Ctr. for Bio-Ethical Reform, Inc. v. Los

                                  15   Angeles Cty. Sheriff Dep’t, 533 F.3d 780, 799 (9th Cir. 2008) (“When both a municipal officer and

                                  16   a local government entity are named, and the officer is named only in an official capacity, the

                                  17   court may dismiss the officer as a redundant defendant.”) (internal citation and omitted). This is

                                  18   true regardless of whether damages or injunctive relief is sought because the County is also named

                                  19   as a defendant. See Haines v. Brand, No. C-11-1335 EMC, 2011 WL 6014459, at *3 (N.D. Cal.

                                  20   Dec. 2, 2011) (citing Kentucky v. Graham, 473 U.S. 159, 167 n. 14 (1985) (“There is no longer a

                                  21   need to bring official capacity actions against local government officials [because] under Monell,

                                  22   ... local government units can be sued directly for damages and injunctive or declaratory relief.”)).

                                  23   Because Sheriff Ahern, Madigan, Luckett-Fahima, Waldura, and Diaz are all sued in their official

                                  24   capacity only and there are no specific factual allegations with respect to the claims alleged as to

                                  25   them, they are dismissed as redundant.

                                  26          B. Adequacy of Plaintiffs’ Allegations

                                  27              1. First Amendment Claim (First Claim)

                                  28          As with the prior version of the complaint, Plaintiffs’ First Amendment claim is vaguely
                                                                                          4
                                          Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 5 of 21




                                   1   pled; it refers to a host of paragraphs, most of which do not relate to violation of any First

                                   2   Amendment Rights. (SAC at ¶ 252 (citing ¶¶ 4, 6.1, 6.1.2, 91, 92, 106-111, 189-198, 208-213,

                                   3   and 227-244).) However, the allegations of the claim itself suggest that it relates to the grievance

                                   4   practices at the Jail. In particular, it alleges that the County, the Sheriffs’ Office, Sheriff Ahern,

                                   5   Commander Madigan, and Captain Luckett-Fahima violated Plaintiffs’ First Amendment rights:

                                   6                  1) by preventing plaintiffs and members of the plaintiff class from
                                                      filing grievances regarding conditions of confinement at Santa Rita
                                   7                  Jail; as herein described;
                                   8                  2) by retaliating and punishing plaintiffs and members of the plaintiff
                                                      class for voicing concerns and complaints regarding conditions of
                                   9                  confinement at Santa Rita Jail; as herein described;
                                  10                  3) this retaliation often occurred as group punishment, punishing
                                                      entire PODs or housing units for the statements of a few, in order to
                                  11                  inflict greater pressure and punishment for speaking out;
                                  12                  4) by preventing, interfering with and hampering communications
Northern District of California
 United States District Court




                                                      between plaintiffs and class members with their family and loved
                                  13                  ones.
                                  14   (SAC at ¶ 253.)

                                  15          Plaintiffs thus appear to allege three categories of First Amendment claims: (1) they are

                                  16   denied access to the Jail’s grievance process; (2) they are retaliated against for filing grievances,

                                  17   and (3) the Jail interferes with communications between Plaintiffs and their families. The Court

                                  18   addresses each in turn.

                                  19          First, to the extent that Plaintiffs challenge the grievance policy generally and allege that

                                  20   deputies “refuse” to accept grievances, this claim fails. (SAC at ¶¶ 6.2(b)(c), 38, 79-85). There is

                                  21   no “constitutional entitlement to a specific prison grievance procedure.” Ramirez v. Galaza, 334

                                  22   F.3d 850, 860 (9th Cir. 2003); see also Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (“There

                                  23   is no legitimate claim of entitlement to a grievance procedure.”).

                                  24          Second, Plaintiffs allege that they are retaliated against for filing grievances. Defendants’

                                  25   argument that Mann and Ramirez likewise bar a retaliation claim is unavailing. “The holdings in

                                  26   Mann and Ramirez do not stand for the broad proposition that the processing of an administrative

                                  27   appeal cannot, under any circumstance, form the basis of a claim to relief under § 1983. Instead,

                                  28   they are limited to holding that a prisoner has no substantive right to a prison grievance system
                                                                                          5
                                          Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 6 of 21




                                   1   and, therefore, due process claims based on the denial of or interference with a prisoner’s access to

                                   2   a prison grievance system are not cognizable.” Wright v. Hedgepeth, No. C 09-4358 CW PR,

                                   3   2012 WL 4556632, at *3 (N.D. Cal. Sept. 30, 2012). Prisoners can plead a First Amendment

                                   4   retaliation claim based a grievance policy or practice: “[w]ithin the prison context, [such a claim]

                                   5   entails five basic elements: (1) An assertion that a state actor took some adverse action against an

                                   6   inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled the

                                   7   inmate’s exercise of his First Amendment rights, and (5) the action did not reasonably advance a

                                   8   legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005).

                                   9           Plaintiff Gerrans has adequately pled a claim for retaliation based on the grievances filed

                                  10   following the October 17, 2019 incident with Defendant Hesselein. (SAC at ¶¶ 208-211, 241-

                                  11   242.) Plaintiff Gerrans alleges that following this incident he collected everyone’s grievances and

                                  12   wrote them up in a document which came to be known as the “Strike Demands” and “Strike
Northern District of California
 United States District Court




                                  13   Statement.” (Id. at ¶¶ 213, 241.) Following his submission of these grievances, he was removed

                                  14   from the Jail at the instruction of Defendant Hesselein “to stifle the prisoners, remove the

                                  15   individual who the prisoners had chosen to be their spokesperson, and intimidate and frighten the

                                  16   prisoners who only saw that Larry was removed and never reappeared.” (Id. at ¶¶ 241-242.)

                                  17   Defendants’ insistence that Plaintiff Gerrans has not pled any facts to support his allegation that

                                  18   the Sheriff ordered him transferred is unpersuasive. At the pleading stage, the Court must accept

                                  19   the facts alleged in the complaint as true—the Court cannot resolve disputes as to the accuracy of

                                  20   the facts pled at the pleading stage. Defendants also fail to cite any support for their argument that

                                  21   they cannot be held liable for retaliation against Plaintiff Gerrans because he was a federal

                                  22   prisoner.

                                  23           Third, Plaintiffs allege that Defendants have interfered with their communications with

                                  24   their families and family visits. In their opposition brief, Plaintiffs’ identify the Jail’s practice of

                                  25   charging for phone and video calls. (Dkt. No. 65 at 9.) However, beyond alleging that

                                  26   Defendants have a “profiteering motive” untethered to a penological purpose, Plaintiffs have

                                  27   failed to identify a policy or practice which either violated their First Amendment rights of

                                  28   association through family visits or that otherwise gives rise to a constitutional claim.
                                                                                           6
                                          Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 7 of 21




                                   1           Accordingly, the County’s motion to dismiss Plaintiffs’ First Amendment claim is granted,

                                   2   except to the extent that the claim is predicated on Plaintiff Gerrans’ alleged transfer in retaliation

                                   3   for filing a grievance and the allegedly chilling effect his transfer had on his exercise of his First

                                   4   Amendment rights. Mr. Gerrans has adequately stated a claim on this basis against the County,

                                   5   the Sheriff’s Office, and Defendant Hesselein in his individual capacity. The remaining named

                                   6   plaintiffs have not stated a claim as to Mr. Gerrans’ transfer as none allege that he was at the Jail

                                   7   at the time and participated in the collective grievance.

                                   8               2.   Inadequate Medical Care Claim (Second and Third Claims)

                                   9           Plaintiffs plead claims under both the Eighth and Fourteenth Amendments regarding

                                  10   inadequate medical care at the Jail. A pretrial detainee’s rights arise under the Fourteenth

                                  11   Amendment’s Due Process Clause whereas a convicted prisoner’s rights arise under the Eighth

                                  12   Amendment’s Cruel and Unusual Punishments Clause. See Bell v. Wolfish, 441 U.S. 520, 535
Northern District of California
 United States District Court




                                  13   (1979). A deliberate indifference test applies to both a pretrial detainee’s claim and a prisoner’s

                                  14   claim, but for a pretrial detainee it is an objective test, rather than the subjective test which applies

                                  15   to a prisoner’s claim. See Gordon v. County of Orange, 888 F.3d 1118, 1122 & n.4 (9th Cir.

                                  16   2018). Because the majority of inmates at the Jail are pretrial detainees (SAC at ¶¶ 2, 11), the

                                  17   Court applies the more stringent objective deliberate indifference standard. Under this standard, a

                                  18   pretrial detainee must allege:

                                  19                    (i) the defendant made an intentional decision with respect to the
                                                        conditions under which the plaintiff was confined; (ii) those
                                  20                    conditions put the plaintiff at substantial risk of suffering serious
                                                        harm; (iii) the defendant did not take reasonable available measures
                                  21                    to abate that risk, even though a reasonable official in the
                                                        circumstances would have appreciated the high degree of risk
                                  22                    involved—making the consequences of the defendant’s conduct
                                                        obvious; and (iv) by not taking such measures, the defendant caused
                                  23                    the plaintiff’s injuries.
                                  24   Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018). With regard to the third

                                  25   element, the defendant’s conduct must be objectively unreasonable—“a test that will necessarily

                                  26   turn[ ] on the facts and circumstances of each particular case.” Id. (internal citations and internal

                                  27   quotation marks omitted). Thus, the plaintiff must “prove more than negligence but less than

                                  28   subjective intent—something akin to reckless disregard.” Id.
                                                                                           7
                                           Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 8 of 21




                                   1          Plaintiffs’ denial of medical care claim is twofold. First, it is pled as a Monell claim

                                   2   against the County and WellPath.3 Second, it is pled as to Defendant Deputy Ignot and Defendant

                                   3   Deputy Joe in their individual capacities.

                                   4                      a. Monell Claim for Inadequate Medical Care

                                   5          To state a claim for municipal liability under Section 1983, a plaintiff must allege: (1) that

                                   6   the plaintiff was deprived of a constitutional right; “(2) that the municipality had a policy; (3) that

                                   7   this policy amounts to deliberate indifference to the plaintiff's constitutional right; and (4) that the

                                   8   policy is the moving force behind the constitutional violation.” Plumeau v. Sch. Dist. No. 40 Cty.

                                   9   of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997) (internal quotation marks and citation omitted).

                                  10   There can be no municipal liability without an underlying constitutional violation. Scott v.

                                  11   Henrich, 39 F.3d 912, 916 (9th Cir. 1994). A Monell claim can proceed under three theories of

                                  12   municipal liability: “(1) when official policies or established customs inflict a constitutional
Northern District of California
 United States District Court




                                  13   injury; (2) when omissions or failures to act amount to a local government policy of deliberate

                                  14   indifference to constitutional rights; or (3) when a local government official with final policy-

                                  15   making authority ratifies a subordinate's unconstitutional conduct.” Brown v. Contra Costa Cty.,

                                  16   No. C 12-1923 PJH, 2014 WL 1347680, at *8 (N.D. Cal. Apr. 3, 2014) (citing Clouthier v. Cty. of

                                  17   Contra Costa, 591 F.3d 1232, 1249-50 (9th Cir. 2010)). Whichever theory is alleged, the plaintiff

                                  18   must plead facts showing that “the policy is the moving force behind the constitutional violation.”

                                  19   Dougherty v. City of Covina, 654 F.3d 892, 900-01 (9th Cir. 2011); see also City of Oklahoma v.

                                  20   Tuttle, 471 U.S. 808, 823 (1985) (“At the very least there must be an affirmative link between the

                                  21   policy and the particular constitutional violation alleged.”). Further, “[p]roof of a single incident of

                                  22   unconstitutional activity is not sufficient to impose liability under Monell, unless proof of the

                                  23   incident includes proof that it was caused by an existing, unconstitutional municipal policy, which

                                  24
                                       3
                                  25     The Ninth Circuit has held that Monell applies to claims against private entities under § 1983.
                                       Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012) (holding that there is “no basis in
                                  26   the reasoning underlying Monell to distinguish between municipalities and private entities acting
                                       under color of state law”); see also Estate of Jessie P. Contreras v. County of Glenn, No. 2:09-cv-
                                  27   2468, 2010 WL 4983419, at *4 (E.D. Cal. Dec. 2, 2010) (a private entity “that contracts with the
                                       government to provide medical and mental health care may be considered a state actor whose
                                  28   conduct constitutes state action under Section 1983”) (citing Jensen v. Lane County, 222 F.3d 570,
                                       574–75 (9th Cir. 2000)).
                                                                                          8
                                          Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 9 of 21




                                   1   policy can be attributed to a municipal policymaker.” Tuttle, 471 U.S. at 823-24.

                                   2          Plaintiffs’ Monell claim against the County and WellPath is based on their “policies

                                   3   specifically designed and intended to place the reduction of costs as the primary objective in the

                                   4   provision of medical care.” (SAC ¶ 28.) In particular, Plaintiffs allege that the contract between

                                   5   the Jail and WellPath is “based upon the daily average prisoner population and specifies that

                                   6   WELL-PATH itself is solely responsible for all costs incurred in connection with any health care

                                   7   services provided to prisoners inside and outside the jail.” (Id. at ¶ 136.) In addition, if any

                                   8   prisoner requires out-of-facility care or inpatient hospital care, then WellPath must reimburse the

                                   9   Sheriff for the cost of care and transport. (Id. at ¶¶ 136-137.) Plaintiffs allege that this system

                                  10   “creates a financial incentive and imperative for WELL-PATH to refuse and withhold needed and

                                  11   appropriate outside medical services to all prisoners.” (Id. at ¶ 140.)

                                  12          Plaintiffs allege that there are several examples of the financial incentive allegedly at work.
Northern District of California
 United States District Court




                                  13   First, Plaintiffs allege that pre-COVID pandemic prisoners who had asthma were required to share

                                  14   a single inhaler and that the inhaler was only available during daily pill call (as opposed to during

                                  15   an asthma attack). (Id. at ¶ 147.) Plaintiffs also allege that class member Geyer fell getting out of

                                  16   his bunk and split his knee open and developed a fecal bacteria skin infection. (Id. at ¶ 152.)

                                  17   WellPath allegedly refused to provide Mr. Geyer outpatient treatment for over eight-months and it

                                  18   “took multiple surgeries because the infection became so extensive due to defendant Well-

                                  19   Point[’]s delay and refusal to take the necessary, but more costly medical steps early on.” (Id. at ¶

                                  20   154.) While Plaintiffs allege several other examples of allegedly inadequate medical care—denial

                                  21   of Plaintiff Gerrans’ request to bring his own prescribed medication with him to jail (id. at ¶ 148),

                                  22   WellPath’s practice of not providing medical treatment for newly-booked individuals with

                                  23   addiction and withdrawal issues even when they become “violently ill” (id. at ¶¶ 149-150), and

                                  24   class member Kyle Murphy having a seizure in his housing cell and suffering neurological damage

                                  25   (id. at ¶ 151)—these allegations are not tethered to financial incentive policy on which Plaintiffs’

                                  26   Monell claim is based. (See also SAC at ¶¶ 157-171.) The same is true with respect to Plaintiffs’

                                  27   allegations regarding medical care related to COVID-19. (SAC at ¶¶ 164-188.) Although

                                  28   Plaintiffs’ have included a plethora of allegations regarding COVID-19 at the Jail, they have failed
                                                                                          9
                                         Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 10 of 21




                                   1   to tie their allegations regarding deliberate indifference to medical needs, to the allege financial

                                   2   incentive policy and have not identified another policy, practice, or custom that forms the basis of

                                   3   their Monell claim.

                                   4           A Monell claim requires more than “sporadic” incidents. See Trevino v. Gates, 99 F.3d

                                   5   911, 918 (9th Cir. 1996) (“Liability for improper custom may not be predicated on isolated or

                                   6   sporadic incidents.”). An “isolated instance ... is insufficient evidence of a ‘policy statement,

                                   7   ordinance, regulation, or decision officially adopted and promulgated by’ the County.” Marsh v.

                                   8   County of San Diego, 680 F.3d 1148, 1159 (9th Cir. 2012) (internal citations omitted). Because

                                   9   Plaintiffs’ have failed to tie the bulk of their allegations of inadequate medical care to the alleged

                                  10   policy of financial incentives to reduce costs of medical care, they have failed to adequately allege

                                  11   a Monell claim based on deliberate indifference to prisoner’s serious medical needs.

                                  12                      b. Inadequate Medical Care as to Individual Defendants
Northern District of California
 United States District Court




                                  13          Plaintiffs also bring claims for inadequate medical care against Deputy Ignot and Deputy

                                  14   Joe in their individual capacities. (SAC at ¶¶ 214-221.) Plaintiffs allege that on October 18, 2019,

                                  15   while the prisoners were in lockdown, a young man experiencing drug withdrawals was placed in

                                  16   a top bunk in HU31. (Id. at ¶ 214.) He had diarrhea all over himself and when the other prisoners

                                  17   pressed the emergency buzzer and said there was “a man who was ill and needed to leave,”

                                  18   Deputy Ignot came to their cell and said that the infirmary had cleared him to be taken to the

                                  19   housing unit. (Id. at ¶ 215.) He told the other prisoners “He’s your problem.” “You guys take

                                  20   care of him.” (Id.) The prisoners had to escort him back to his mattress. (Id. at ¶ 217.) The

                                  21   young man had several more bouts of diarrhea and when the prisoners tried to take him for help,

                                  22   Deputy Joe yelled at them, and said “This is your fucking problem. I don’t care how many times

                                  23   he shits himself.” (Id. at ¶ 218.) Deputy Joe told the man to go back to the cell and pulled him up

                                  24   by the hair and yelled at him when he collapsed. (Id. at ¶ 219.) Plaintiff Gerrans then offered to

                                  25   take care of the young man and said that Deputy Joe’s conduct was “indefensible. ” Deputy Joe

                                  26   responded “Don’t come to jail” and walked off. (Id.) After 15 hours, the man was finally

                                  27   removed from the cell. (Id. at ¶ 222.)

                                  28          Defendants insist that these allegations are insufficient to state a claim as to Deputy Ignot
                                                                                         10
                                         Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 11 of 21




                                   1   or Deputy Joe because the allegations fail to show a pattern or practice entitling any named

                                   2   Plaintiff or class member to relief. The Court agrees. While the allegations might be sufficient for

                                   3   the unnamed young man to state a claim for deliberate indifference, Plaintiff Gerrans—the only

                                   4   named Plaintiff alleged to have been present—lacks standing to bring the claim on his behalf. See

                                   5   Melendres v. Arpaio, 784 F.3d 1254, 1261 (9th Cir. 2015) (“[I]f there is a disjuncture between the

                                   6   injuries suffered by named and unnamed plaintiffs, courts applying the standing approach would

                                   7   say the disjuncture deprived the named plaintiff of standing to obtain relief for the unnamed class

                                   8   members.”).

                                   9          In their opposition brief, Plaintiffs suggest that they are also pleading the inadequate

                                  10   medical care claim against Defendant Hesselein in his individual capacity. (Dkt. No. 65 at 12.)

                                  11   The SAC, however, suggests that for purposes of these claims Hesselein is only being sued in his

                                  12   official capacity. (SAC at ¶¶ 262, 269.) In addition, there are no allegations regarding Hesselein’s
Northern District of California
 United States District Court




                                  13   participation in the denial of medical care. To the extent that Plaintiffs contend that he knew about

                                  14   the issues through his day-to-day management of the Jail, such inference is inappropriate—he

                                  15   cannot be held liable simply by virtue of his supervisory role. There is no respondeat superior

                                  16   liability under Section 1983. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Government

                                  17   officials may not be held liable for the unconstitutional conduct of their subordinates under a

                                  18   theory of respondeat superior.” (emphasis in original)). As a result, to state a claim against

                                  19   Defendant Hesselein based on inadequate medical care, Plaintiffs must allege his “‘personal

                                  20   involvement in the constitutional deprivation’” or “‘a sufficient causal connection between the

                                  21   supervisor’s wrongful conduct and the constitutional violation.’” See Jones v. Williams, 297 F.3d

                                  22   930, 934 (9th Cir. 2002) (quoting Redman v. Cnty. of San Diego, 942 F.2d 1435, 1446 (9th Cir.

                                  23   1991) (en banc), abrogated on other grounds by Farmer, 511 U.S. at 837). As currently pled,

                                  24   Plaintiffs have not alleged the requisite causal connection for Defendant Hesselein.

                                  25                                                    ***

                                  26          Accordingly, Defendants’ motion to dismiss Plaintiffs’ inadequate medical care claims is

                                  27   granted.

                                  28              3. Inadequate and Contaminated Food Claims (Fourth and Fifth Claims)
                                                                                         11
                                           Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 12 of 21




                                   1           Plaintiffs allege that the food at the Jail is not sufficient to maintain health and is often

                                   2   contaminated or spoiled in violation of their Eighth and Fourteenth Amendment rights. They

                                   3   bring their claims against the County Defendants and Aramark with whom the Jail has a contract

                                   4   to prepare food for the Jail. (SAC at ¶ 55.)

                                   5           “Jail officials have a duty to ensure that detainees are provided adequate shelter, food,

                                   6   clothing, sanitation, medical care, and personal safety.” Shorter v. Baca, 895 F.3d 1176, 1185 (9th

                                   7   Cir. 2018). As noted supra, conditions of confinement claims raised by pretrial detainees are

                                   8   analyzed under the Fourteenth Amendment’s Due Process Clause, rather than under the Eighth

                                   9   Amendment. Gordon v. Cty. of Orange, 888 F.3d 1118, 1123 (9th Cir. 2018). To prevail on a

                                  10   substantive due process claim, the plaintiff must establish that the restrictions imposed by his

                                  11   confinement constituted punishment as opposed to being incident to legitimate governmental

                                  12   purposes. Bell, 441 U.S. at 538. “[A] pretrial detainee can prevail by providing only objective
Northern District of California
 United States District Court




                                  13   evidence that the challenged governmental action is not rationally related to a legitimate

                                  14   governmental objective or that it is excessive in relation to that purpose.” See Kingsley v.

                                  15   Hendrickson, 576 U.S. 389, 398 (2015).4 “Adequate food is a basic human need protected by the

                                  16   Eighth Amendment.” Kennan v. Hall, 83 F.3d 1083, 1092 (9th Cir. 1996) (internal citation

                                  17   omitted).

                                  18           Plaintiffs bring Monell claims against Aramark and the County. As with their denial of

                                  19   medical care claim, Plaintiffs allege that the financial relationship between the two entities has

                                  20   resulted in constitutionally deficient food at the Jail. In particular, Plaintiffs allege that the prison

                                  21   food budget has been reduced by 25% in recent years which has “had a devasting impact on the

                                  22   quantity and quality of the food provided to prisoners at SRJ, creating a situation where the food

                                  23

                                  24   4
                                        The Ninth Circuit has not expressly extended the objective deliberate indifference standard to all
                                  25   pretrial detainee conditions of confinement claims beyond denial of medical care, failure to
                                       protect, and excessive force claims, although recent decisions suggest that it will. See Gordon v.
                                  26   Cty. of Orange, 888 F.3d 1118, 1124& n.2 (9th Cir. 2018) (citing Darnell v. Pineiro, 849 F.3d 17,
                                       36 (2d Cir. 2017) (extending objective deliberate indifference standard to all pretrial detainee
                                  27   conditions of confinement claims)); see also Doreh v. Rodriguez, 723 F. App’x 530, 531 (9th Cir.
                                       2018) (holding that plaintiff stated an Eighth Amendment claim when he alleged that the
                                  28   defendant “continued to serve him expired food after [he] lodged several complaints and that [he]
                                       suffered injuries as a result.”).
                                                                                        12
                                         Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 13 of 21




                                   1   served is high in white flour and sugar to reach minimum caloric requirements, with little in the

                                   2   way of fresh fruits and vegetables, and protein is primarily soy power.” (SAC at ¶ 57.)

                                   3          Aramark insists that Plaintiffs have failed to plead that Aramark has a policy which gives

                                   4   rise to the alleged constitutional violations and therefore Plaintiffs’ claims fail. Plaintiffs counter

                                   5   that they are relying instead on Aramark’s “operational control and Aramark’s related practices.”

                                   6   In particular, Plaintiffs identify Aramark’s practices regarding the preparation, storage, and

                                   7   provision of food, as well as kitchen sanitation. Plaintiffs allege that the Jail kitchen operates

                                   8   “under the supervision and direction of Defendant ARAMARK.” (SAC at ¶ 60.) Under

                                   9   Aramark’s direction:
                                                 • “[p]risoners are not consistently tested for communicable disease before being
                                  10
                                                     assigned to work in the kitchen” (id. at ¶ 60);
                                  11             • “[b]irds roost at night in the kitchen. Kitchen workers report seeing rats and mice
                                                     daily in the kitchen. Night time workers report that cockroaches are in the kitchen
                                  12
Northern District of California




                                                     every night” (id. at ¶ 61);
 United States District Court




                                  13             • “[t]he cake and bread trays, loaded with baked goods, are left out over-night,
                                                     uncovered and birds feast. Bird feces are left on the cakes and breads” (id. at ¶
                                  14
                                                     62);
                                  15             • Plaintiff Gonzalez “has seen rats inside the cook pots and birds pecking on baked
                                  16                 goods in cake pans” (id. at ¶ 63);
                                                 • Aramark’s food sanitation procedure takes less than 5 minutes and “[o]ften trays
                                  17                 have leftover food encrusted, and remaining” (id. at ¶ 68);
                                  18             • Although prisoners have notified Sheriff deputies of the rodent and vermin
                                                     droppings and bird excrement in their food, as well as boiled mice in the beans,
                                  19                 “neither defendant SHERIFF nor Aramark [have] change[d] its procedures, or
                                  20                 improve[d] their sanitation” (id. at ¶ at 70); and
                                                 • “[t]he quality of the food provided to prisoners is of the lowest quality, high in
                                  21                 starch and sugar, with most of the protein from soy power and plain, flavorless
                                  22                 beans. The food is repetitive, overcooked, and tasteless.” (id. at ¶ 72).

                                  23            These allegations are sufficient to show a custom of improper sanitation and unsafe food

                                  24   in the Jail kitchen which is under Aramark’s supervision. See Trevino v. Gates, 99 F.3d 911, 918

                                  25   (9th Cir. 1996), holding modified by Navarro v. Block, 250 F.3d 729 (9th Cir. 2001) (“Liability

                                  26   for improper custom may not be predicated on isolated or sporadic incidents; it must be founded

                                  27   upon practices of sufficient duration, frequency and consistency that the conduct has become a

                                  28   traditional method of carrying out policy.”). Plaintiffs’ have thus sufficiently alleged the basis for

                                                                                          13
                                         Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 14 of 21




                                   1   a Monell claim against Aramark and the County.

                                   2          Plaintiffs have also sufficiently alleged the predicate constitutional violation for their

                                   3   Monell claim based on their inadequate and unsafe food conditions of confinement claim. That is,

                                   4   Plaintiffs have adequately alleged that the County and Aramark were deliberately indifferent to

                                   5   their health and safety based on their allegations that the sanitation and contamination of the food

                                   6   at the Jail places them at substantial risk of harm and that the County and Aramark’s conduct with

                                   7   respect to the same is objectively unreasonable. See Gordon v. County of Orange, 888 F.3d 1118,

                                   8   1125 (9th Cir. 2018).

                                   9          Aramark and the County’s argument that Plaintiffs’ allegations fail to show that they were

                                  10   in immediate danger is unpersuasive. Aramark focuses on Plaintiffs’ allegations regarding the

                                  11   nutritional content and tasteless food. While Aramark is correct that prisoners are not entitled

                                  12   aesthetically pleasing food, this ignores Plaintiffs’ other allegations regarding the lack of
Northern District of California
 United States District Court




                                  13   sanitation in the kitchen, the bird and rodent feces in the food, and the foreign objects, including

                                  14   razor blades class members have found in the food. (SAC at ¶¶ at 77-85.) See LeMaire v. Maass,

                                  15   12 F.3d 1444, 1456 (9th Cir. 1993) (“The Eighth Amendment requires only that prisoners receive

                                  16   food that is adequate to maintain health”). “The fact that the food occasionally contains foreign

                                  17   objects or sometimes is served cold, while unpleasant, does not amount to a constitutional

                                  18   deprivation.” Id. However, “[t]he circumstances, nature, and duration of a deprivation of [life’s]

                                  19   necessities must be considered in determining whether a constitutional violation has occurred.”

                                  20   Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). Plaintiffs’ allegations of a prolonged

                                  21   infestation of rodents and birds in the kitchen is sufficient to show an objectively unreasonable

                                  22   serious risk of harm to the health and safety of prisoners. See Sain v. Wood, 512 F.3d 886, 894

                                  23   (7th Cir. 2008) (“a prolonged pest infestation, specifically a significant infestation of cockroaches

                                  24   and mice, may be considered a deprivation sufficient to constitute a due process violation”); see

                                  25   also Penny v. Ahern, No. 19-CV-06307-EMC, 2020 WL 1245343, at *2 (N.D. Cal. Mar. 16, 2020)

                                  26   (“While a chronic rodent infestation would show a sufficiently serious condition, the infrequent

                                  27   discovery of rodent droppings is a different matter.”). Further, Plaintiffs allege that both Aramark

                                  28   and the County have been advised of the sanitation and infestation issues and have done nothing.
                                                                                         14
                                         Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 15 of 21




                                   1   (SAC at ¶ 70.) Plaintiffs have not, however, pled sufficient facts to show that the nutritional

                                   2   quality of the food is constitutionally deficient. See LeMaire, 12 F.3d at 1456.

                                   3          Nor is the Court persuaded by the County’s argument that because Plaintiffs allege that

                                   4   they have been able on occasion to ask for a replacement tray they cannot establish an immediate

                                   5   risk of harm. Such a remedy does little for the class member who unknowingly ingests metal as

                                   6   with class member Chad Arrington. (SAC at ¶ 81.) The complaint does not allege that prisoners

                                   7   are always able to inspect their meal before consumption and determine if it contains animal and

                                   8   bird feces as well as foreign objects and ask for a replacement trade should any be found. The

                                   9   County’s argument is not appropriate for a motion to dismiss.

                                  10          Accordingly, Aramark and the County’s motion to dismiss Plaintiffs’ fourth and fifth

                                  11   claims for relief based on inadequate and contaminated food is denied to the extent that Plaintiffs’

                                  12   claims are based on the contaminated and unsanitary condition of the food, but granted to the
Northern District of California
 United States District Court




                                  13   extent that they are based on the nutritional content of the food. To the extent Plaintiffs can allege

                                  14   specific facts suggesting that the nutritional content of the food is constitutionally deficient, they

                                  15   are granted leave to amend to do so.

                                  16              4. Sanitation Claims (Sixth and Seventh Claims)

                                  17          Plaintiffs allege that they are subjected to “inadequate, and insufficient sanitation,

                                  18   inadequate and insufficient laundry and the inadequate and insufficient means to maintain the

                                  19   necessary personal sanitation in their cells and housing units, to prevent infections and

                                  20   communication of diseases, including covid-19.” (SAC at ¶ 214.) In particular, Plaintiffs allege

                                  21   that for those in minimum security, pre-COVID, they only received cleaning supplies once a week

                                  22   for 15 minutes and “[m]any times, cleaning supplies are denied for weeks.” (Id. at ¶ 113.) When

                                  23   the cleaning supplies are provided the prisoners are only given one bucket with cleaning solution

                                  24   which must be used to clean all areas—bathrooms, sleeping areas, and common areas. (Id.)

                                  25   While this has improved somewhat since COVID as the cleaning supplies are more available, the

                                  26   prisoners do not get more supplies; that is, they still only have one mop and one mop bucket. (Id.

                                  27   at ¶ 125.) On the maximum-security side, Plaintiffs allege that prisoners do not get a bucket just a

                                  28   broom with no handle and a spray bottle, but no rags, or sponges. (Id. at ¶ 121.) In addition, they
                                                                                          15
                                         Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 16 of 21




                                   1   have limited access to the toilets, which are in their cells, during the day and often go to the

                                   2   bathroom in the shower or in a plastic bottle. (Id. at ¶ 122.) As a result of these unsanitary

                                   3   conditions, many prisoners have caught various skin infections including Plaintiff Gerrans who

                                   4   got a flesh-eating bacterial infection on his foot that he attributed to cleaning the bathroom. (Id. at

                                   5   ¶ 123.)

                                   6             These allegations are sufficient to state a condition of confinement claim based on

                                   7   inadequate sanitation. “Prison officials have a duty to ensure that prisoners are provided adequate

                                   8   shelter, food, clothing, sanitation, medical care and personal safety.... The more basic the need, the

                                   9   shorter the time it can be withheld.” Johnson v. Lewis, 217 F.3d 726, 731-32 (9th Cir. 2000)

                                  10   (holding that prisoners who “testified that they received inedible food and inadequate drinking

                                  11   water for four days,… that they did not receive adequate access to toilets to avoid soiling

                                  12   themselves, and they were not allowed to clean themselves thereafter” demonstrated sufficiently
Northern District of California
 United States District Court




                                  13   serious violations to satisfy the objective component of an Eighth Amendment claim).

                                  14   Likewise, Plaintiff Gerrans has adequately alleged a condition of confinement claim based on

                                  15   inadequate sanitation against Deputies Ignot and Joe in their individual capacity based on the

                                  16   allegations discussed supra regarding the young man with repeated diarrhea who was left in the

                                  17   communal cell exposing the other prisoners to unsanitary conditions of human feces all over the

                                  18   cell for over 15 hours. (FAC at ¶¶ 212-222.)

                                  19             Accordingly, the motion to dismiss is denied as to the County and as to Plaintiff Gerrans’

                                  20   claim against Deputies Ignot and Joe in their personal capacity.

                                  21                5. Denial of Counsel Claim (Eighth Claim)

                                  22             Plaintiffs’ eighth claim for relief alleges that Defendants denied Plaintiffs their Sixth

                                  23   Amendment Right to Counsel. In particular, they allege that Defendants deprived Plaintiffs of

                                  24                    the right to counsel, by canceling, preventing, and otherwise
                                                        interfering with attorney client communications and visits. These
                                  25                    policies and practices have been, and continue to be, implemented by
                                                        said Defendants and their agents, officials, employees and all persons
                                  26                    acting in concert with them under color of state law, in their official
                                                        capacities, and are the proximate cause of Plaintiffs’ and Class
                                  27                    member’s ongoing deprivation of rights…
                                  28   (SAC at ¶ 223.) Nowhere, however, do Plaintiffs identify what the challenged policies are. The
                                                                                           16
                                         Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 17 of 21




                                   1   SAC includes allegations that two prisoners filed grievances based on denial of legal visits, but it

                                   2   does not indicate who denied the legal visits, that the visits were denied based on a policy or

                                   3   procedure, or the result of the grievances. (SAC at ¶¶ 193-194.)

                                   4            As pled, Plaintiffs fail to state a claim based on denial of their Sixth Amendment right to

                                   5   counsel. See United States v. Irwin, 612 F.2d 1182, 1186–87 (9th Cir.1980) (“mere government

                                   6   intrusion into the attorney-client relationship ... is not of itself violative of the Sixth Amendment

                                   7   right to counsel.”). Plaintiffs must allege that Defendants (1) “deliberately interfere[d] with the

                                   8   confidential relationship” between themselves and their counsel; and (2) that the interference

                                   9   “substantially prejudice[d]” them. See Williams v. Woodford, 384 F.3d 567, 584–85 (9th Cir.

                                  10   2002).

                                  11            Accordingly, Plaintiffs’ Sixth Amendment claim is dismissed with leave to amend to the

                                  12   extent Plaintiffs can allege that Defendants deliberately interfered with their confidential
Northern District of California
 United States District Court




                                  13   relationship with counsel and that the interference substantially prejudiced them.

                                  14               6. Punishment Claim (Ninth Claim)

                                  15            Plaintiffs’ ninth claim for relief alleges that Plaintiffs are subject to punishment and actions

                                  16   without penological justification in violation of their Fourteenth Amendment rights. Plaintiffs

                                  17   allege that they are subject to “excessive lockdown and inadequate out of cell time; inadequate

                                  18   outdoor recreation, arbitrary rules preventing or making it difficult to actually exercise, lack of

                                  19   adequate programming, and all other manner of actions to enforce idleness with all of the physical

                                  20   and mental injuries created by enforced idleness.” (SAC at ¶ 208.) The claim is pled as to the

                                  21   County Defendants and Aramark.

                                  22            The County Defendants contend that Plaintiffs have failed demonstrate a plausible claim

                                  23   for relief as they have not pled any factual allegations regarding excessive lockdowns or forced

                                  24   idleness as to the named Plaintiffs, and they have not tied the claims to wrong-doing by any

                                  25   particular defendant. In response, Plaintiffs identify their (1) allegations regarding frequent

                                  26   lockdowns with no justification, including the lockdown which preceded the October 2019 strike

                                  27   (SAC at ¶¶ 199, 208), and (2) their allegations regarding arbitrary rules regarding clothing which

                                  28   make exercise difficult because “[t]he full, ill-fitting jail outfit is difficult to exercise in” (Id. at ¶
                                                                                            17
                                         Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 18 of 21




                                   1   207).

                                   2           Minimal deviations from comfortable conditions that do not last for an extended time

                                   3   period are considered “de minimis injuries” and do not “constitute a constitutional violations.” See

                                   4   Bell v. Wolfish, 441 U.S. 520, 539 (1979). Plaintiffs’ allegation that they are “constantly placed

                                   5   on lockdown and denied out of cell time,” merely recites the elements of a conditions of

                                   6   confinement claim and fails to allege specific facts which demonstrate deliberate indifference or

                                   7   reckless disregard for their health and safety on the part of Jail personnel. (SAC at ¶ 88.) The

                                   8   allegation that Plaintiffs were placed on a 12-hour lockdown in October 2019 is by itself not

                                   9   sufficient when Plaintiffs have failed to plead additional facts regarding the circumstances of the

                                  10   lockdown to demonstrate deliberate indifference or reckless disregard for their health and safety.

                                  11   See Norwood v. Vance, 591 F.3d 1062, 1069 (9th Cir. 2010) (“when balancing the obligation to

                                  12   provide for inmate and staff safety against the duty to accord inmates the rights and privileges to
Northern District of California
 United States District Court




                                  13   which they are entitled, prison officials are afforded wide-ranging deference. When a lockdown

                                  14   was in response to a genuine emergency, and restrictions were eased as the prison administration

                                  15   determined that the emergency permitted, we may not lightly second-guess officials’ expert

                                  16   judgments about when exercise and other programs could safely be restored.”) (internal citation

                                  17   and quotation marks omitted). The same is true with respect to the impact of the clothing policy on

                                  18   prisoner comfort level while exercising.

                                  19           Accordingly, Plaintiffs’ ninth claim for relief is dismissed with leave to amend to the

                                  20   extent that Plaintiffs’ can allege specific facts to demonstrate deliberate indifference or reckless

                                  21   regard of their health and safety with respect to lockdowns and access to exercise.

                                  22              7. Title VI Claim (Tenth Claim)

                                  23           Plaintiffs’ tenth claim for relief alleges that Defendants violated Title VII of the Civil

                                  24   Rights Act of 1964 and Executive Order 13166 because Defendants have failed to take

                                  25   “reasonable steps” to ensure that those with limited English language proficiency have meaningful

                                  26   access to Defendants’ programs and activities. (SAC at ¶ 221.)

                                  27           Under Title VI, “no person in the United States shall, on the ground of race, color, or

                                  28   national origin, be excluded from participation in, be denied the benefits of, or be subjected to
                                                                                         18
                                         Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 19 of 21




                                   1   discrimination under any program or activity receiving Federal financial assistance.” 42 U.S.C. §

                                   2   2000d. “To state a claim for damages under [Title VI] a plaintiff must allege that (1) the entity

                                   3   involved is engaging in racial discrimination; and (2) the entity involved is receiving federal

                                   4   financial assistance.” Jianjun Xie v. Oakland Unified Sch. Dist., No. C 12-02950 CRB, 2013 WL

                                   5   812425, at *3 (N.D. Cal. Mar. 5, 2013) (quoting Fobbs v. Holy Cross Health Sys. Corp., 29 F.3d

                                   6   1439, 1447 (9th Cir.1994), overruled in part on other grounds by Daviton v. Columbia/HCA

                                   7   Healthcare Corp., 241 F.3d 1131 (9th Cir.2001); see also Monteiro v. Tempe Union High Sch.

                                   8   Dist., 158 F.3d 1022, 1026 (9th Cir.1998) (citing Fobbs in the context of educational

                                   9   discrimination).

                                  10          Defendants insist that Plaintiffs’ Title VI claim fails because Plaintiffs have not alleged

                                  11   that the Jail is receiving federal financial assistance. Plaintiffs’ argument that the federal subsidies

                                  12   rule does not apply is unpersuasive as the requirement is written into the statute. Accordingly, the
Northern District of California
 United States District Court




                                  13   Title VI claim is dismissed with leave to amend to the extent that Plaintiffs can allege that the Jail

                                  14   receives Federal financial assistance.

                                  15              8. Profiteering Claim (Eleventh Claim)

                                  16          Plaintiffs’ eleventh claim alleges that Defendants violated Plaintiffs’ Fourteenth

                                  17   Amendment rights by subjecting them to “a substantial risk of serious harm and injury from the

                                  18   harmful and inhumane effects of Defendant Sheriff’s profiteering, where the goal of profit making

                                  19   overrode Plaintiffs’ and Class members’ needs, nutrition requirements, sanitation needs, personal

                                  20   hygiene needs, health and mental health needs.” (SAC at ¶ 217.) This claim appears to be a

                                  21   catch-all claim for Plaintiffs’ other claims, all of which attempt to allege stand-alone violations

                                  22   based on these same conditions of confinement. That Defendants’ desire to increase profits has

                                  23   resulted in the alleged constitutional violations is not itself a Fourteenth Amendment claim, but

                                  24   rather evidence of the alleged other violations. See Shapley v. Nevada Bd. of State Prison

                                  25   Comm’rs, 766 F.2d 404, 408 (9th Cir. 1985) (construing the plaintiff’s claim challenging

                                  26   requirement that he pay a $3 fee for each medical visit as a deliberate indifference to medical

                                  27   needs claim).

                                  28           Accordingly, Plaintiffs’ profiteering claim is dismissed with leave to amend to the extent
                                                                                          19
                                         Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 20 of 21




                                   1   that Plaintiff can allege a basis for the claim that is separate from the other constitutional claims

                                   2   alleged.

                                   3                                              CONCLUSION

                                   4          For the reasons stated above, the Court GRANTS IN PART and DENIES

                                   5   IN PART the motions to dismiss as set forth below. The motion is DENIED as to:

                                   6              1) Plaintiff Gerrans’ First Amendment claim (first claim) predicated on his alleged

                                   7                  transfer in retaliation for filing a grievance and the allegedly chilling effect his

                                   8                  transfer had on his exercise of his First Amendment rights;

                                   9              2) Plaintiffs’ inadequate and contaminated food claims (fourth and fifth claims) as to

                                  10                  Aramark and the County to the extent that Plaintiffs’ claims are based on the

                                  11                  contaminated and unsanitary condition of the food; and

                                  12              3) Plaintiffs’ inadequate sanitation claims (sixth and seventh claims) as to the County
Northern District of California
 United States District Court




                                  13                  and as to Plaintiff Gerrans’ claim against Deputies Ignot and Joe.

                                  14         The motion is GRANTED as to:

                                  15              1) Plaintiffs’ claims against the Sheriff, Madigan, Luckett-Fahima, Waldura, and

                                  16                  Diaz;

                                  17              2) Plaintiffs’ First Amendment Claim except as set forth above (first claim);

                                  18              3) Plaintiffs’ inadequate medical care claims (second and third claims);

                                  19              4) Plaintiffs’ inadequate food claims (fourth and fifth claims) to the extent that they

                                  20                  are based on the nutritional content of the food;

                                  21              5) Plaintiffs’ Sixth Amendment claim (eighth claim);

                                  22              6) Plaintiffs’ punishment claim (ninth claim);

                                  23              7) Plaintiffs’ Title VI claim (tenth claim); and

                                  24              8) Plaintiffs’ profiteering claim (eleventh claim).

                                  25          Any amended complaint is due within 21 days of this order. To the extent that Plaintiffs

                                  26   elect to amend their complaint, they must include specific allegations to support each alleged

                                  27   constitutional violation and clearly identify which allegations support which constitutional claim.

                                  28   Plaintiffs may not allege new claims without first obtaining leave of the Court.
                                                                                         20
                                         Case 3:19-cv-07423-JSC Document 73 Filed 11/19/20 Page 21 of 21




                                   1         This Order disposes of Docket Nos. 51 and 52.

                                   2         IT IS SO ORDERED.

                                   3   Dated: November 19, 2020

                                   4

                                   5
                                                                                             JACQUELINE SCOTT CORLEY
                                   6                                                         United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    21
